Aaron Burns ("Defendant") appeals from the Judgment upon his convictions following a jury trial for three counts of statutory rape, in violation of Section 566.032 RSMo 20001 , and two counts of statutory sodomy, in violation of Section 566.062. On each of the five counts, Defendant was sentenced to fifteen years of imprisonment with the sentences running concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.